internal_revenue_service p q box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b school name c location x number y dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a non-exempt charitable_trust nect described in sec_4947 and also a private_foundation you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request your letter indicates you will operate a scholarship program you engage in charitable activities by enhancing access to higher education specifically you provide scholarships to graduating seniors of b in c who wish to attend college or vocational school at an accredited institution existence scholarship funds will be made available where possible to high school graduates living within the c school district geographic boundaries at that time in the event the c school district is merged or goes out of letter catalog number 58263t the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 the approximate number of scholarships available annually is in the range of x while the dollar amount a recipient may receive annually is in the range of y dollars to be eligible the applicant must have a minimum of a grade point average after seven semesters of high school plans to attend an accredited college or vocational school and complete an application your application requires students to submit an essay two letters of recommendation official transcripts with act test scores and a listing of extracurricular activities work experience and financial information completed applications are submitted to the office of the superintendent of the c school district your scholarship is advertised through publication on b’s website your scholarship selection committee is made up of three members the mayor of c the in the event of a vacancy the superintendent of the c school district and one individual remaining committee members shall appoint a new member so that at all times there are three members on the committee each year your trustee advises the scholarship committee of the amount of funds available to be awarded as scholarships the members of the committee review the applications and rank students based on grade point average extracurricular activities essays and letters of recommendation and financial need financial need is determined after considering the student’s personal savings family resources college financial aid other employment and other scholarships the committee makes the selection s determines each recipient's amount and notifies your trustee you pay the award directly to the university college the recipient s will attend you provide a letter to each university college specifying acceptance of the funds constitutes their agreement to i refund any unused portion of the scholarship if a recipient fails to meet any terms or condition of the scholarship and ii notify you if the recipient fails to meet any term or condition of the scholarship if the university college will not agree to such terms you will obtain the needed reports and grade transcripts from the scholarship recipient s your scholarships are not renewable you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring letter catalog number 58263t ‘ please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
